 1                                                                                               O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   ALEX DERVAL et al.,                              Case № 2:19-CV-01881-ODW (JEMx)
12                        Plaintiff,
                                                      ORDER DENYING PLAINTIFFS’
13          v.                                        MOTION FOR CLASS
14   XALER et al.,                                    CERTIFICATION [15]
15                        Defendants.
16
17                                      I.   INTRODUCTION
18          Plaintiffs Alex Derval and Morgan Simmons (“Plaintiffs”) move to certify the
19   class in this action seeking relief for Defendant Xaler’s alleged violations of the
20   Telephone Consumer Protection Act (“TCPA”) (“Motion”).                     (Mot. for Class
21   Certification (“Mot.”), ECF No. 15.) Plaintiffs allege that Xaler caused automated
22   text messages to be sent to their cellular phones without their express consent.
23   (Compl. ¶ 1; Mot. 5.) Xaler opposes. (Opp’n to Mot. (“Opp’n”), ECF No. 32.) For
24   the reasons that follow, the Court DENIES Plaintiffs’ Motion.1 (ECF No. 15.)
25
26
27
     1
28     After considering the papers filed in connection with the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.
 1                                       II.   BACKGROUND
 2          Xaler is a cannabis delivery company operating in Los Angeles County, in
 3   Santa Monica, Venice, West Los Angeles, Beverly Hills, Culver City, and Marina Del
 4   Rey. (Compl. ¶ 12, ECF No. 1; Decl. of Richard Nguyen (“Nguyen Decl.”) ¶¶ 1–2,
 5   ECF No. 32-1.) Plaintiffs contend that Xaler has a “uniform policy of causing text
 6   messages to be sent to consumers’ cellular telephones on Xaler’s behalf without prior
 7   express consent.” (Mot. 1, 5.) Plaintiffs assert they and the class they seek to
 8   represent have received numerous such unwanted messages despite requests that the
 9   messages stop and that these automated text messages violate the TCPA. (Mot. 1, 5.)
10          Xaler responds that it sends its text message advertisements only to customers
11   who have consented to receive messages from Xaler. (Opp’n 1; Nguyen Decl. ¶ 4.)
12   The messages include the option to text “STOP” and stop receiving the messages.
13   (Opp’n 1; Nguyen Decl. ¶ 4.) However, an issue unique to AT&T customers prevents
14   a “STOP” request from processing and requires AT&T users to manually opt-out
15   through an online web portal. (Opp’n 1, 4; Nguyen Decl. ¶¶ 4–5.) AT&T users
16   continue to receive the text messages until they opt-out through the web portal.
17   (Opp’n 1; Nguyen Decl. ¶ 5.)
18          In March 2019, Plaintiffs initiated this putative class action asserting two causes
19   of action against Xaler for negligent and willful violation of the TCPA. (Compl.
20   ¶¶ 78–97.) Plaintiffs seek statutory damages and injunctive relief. (Compl. ¶¶ 99–
21   104.) Plaintiffs seek to certify the following class:
22         All persons within the United States who had or have a number assigned
           to a cellular telephone service, who received at least one text message
23
           using an [automatic telephone dialing system] from [Xaler] between the
24         date of filing this action and the four years preceding, where such text
25
           messages were sent and placed for the purpose of marketing where the
           recipient did not give their express consent to be contacted by [Xaler].
26
     (Mot. 8.) The Motion is fully briefed. (See Opp’n; Reply, ECF No. 36.)2
27
     2
28    Plaintiffs object to Xaler’s opposition and request that the Court strike it on the basis that the
     opposition is untimely and thus prejudicial to Plaintiffs’ opportunity to reply. (Obj. 2–3, ECF



                                                     2
 1                                  III.   LEGAL STANDARD
 2          Whether to grant class certification is within the discretion of the court.
 3   Bateman v. Am. Multi–Cinema, Inc., 623 F.3d 708, 712 (9th Cir. 2010). A cause of
 4   action may proceed as a class action if a plaintiff meets the threshold requirements of
 5   Rule 23(a) of the Federal Rules of Civil Procedure: numerosity, commonality,
 6   typicality, and adequacy of representation. Fed. R. Civ. P. 23(a); Mazza v. Am. Honda
 7   Motor Co., 666 F.3d 581, 588 (9th Cir. 2012). In addition, a party seeking class
 8   certification must meet one of the three criteria listed in Rule 23(b). Wal–Mart Stores,
 9   Inc. v. Dukes, 564 U.S. 338, 345 (2011). “Failure to prove any one of Rule 23’s
10   requirements destroys the alleged class action.” Schwartz v. Upper Deck Co., 183
11   F.R.D. 672, 675 (S.D. Cal. 1999) (citing Rutledge v. Elec. Hose & Rubber Co., 511
12   F.2d 668, 673 (9th Cir. 1975)).
13          Courts should certify a class only if they are “satisfied, after a rigorous
14   analysis,” that Rule 23 prerequisites have been met. Dukes, 564 U.S. at 350–51
15   (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 161 (1982)). A court may not
16   conditionally certify a class “on the basis of a speculative possibility that it may later
17   meet the requirements.” Blackie v. Barrack, 524 F.2d 891, 901 (9th Cir. 1975). Nor
18   may a party rest on mere allegations, but must instead provide facts to satisfy Rule
19   23’s requirements. Doninger v. Pac. Nw. Bell, Inc., 564 F.2d 1304, 1309 (9th Cir.
20   1977). This showing is not onerous: “a district court need only consider ‘material
21   sufficient to form a reasonable judgment on each Rule 23(a) requirement.’” Sali v.
22   Corona Reg’l Med. Ctr., 909 F.3d 996, 1005 (9th Cir. 2018) (quoting Blackie, 524
23   F.2d at 901).
24
25
26
27
     No. 33.) However, the Court provided Plaintiffs additional time to reply, thereby mitigating any
28   potential prejudice. (Min. Order, ECF No. 35.) Accordingly, the Court declines to strike the
     opposition. Plaintiffs’ request to strike is DENIED. (ECF No. 33.)



                                                    3
 1                                   IV.    DISCUSSION
 2         Plaintiffs’ Motion fails at the first step, numerosity. Fed. R. Civ. P. 23(a)(1).
 3   Rule 23 requires that the class be “so numerous that joinder of all members is
 4   impracticable.” Fed. R. Civ. P. 23(a)(1). “The numerosity requirement is not tied to
 5   any fixed numerical threshold—it requires examination of the specific facts of each
 6   case . . . .” Rannis v. Recchia, 380 F. App’x 646, 651 (9th Cir. 2010) (internal
 7   quotation marks omitted) (noting that a 20-member class, though not precluded,
 8   would be “a jurisprudential rarity”). Numerosity may be satisfied “[w]here the exact
 9   size of the class is unknown but general knowledge and common sense indicate that it
10   is large.” Turcios v. Carma Labs., Inc., 296 F.R.D. 638, 645 (C.D. Cal. 2014).
11   However, the moving party must still “show some evidence of or reasonably estimate
12   the number of class members. Mere speculation as to satisfaction of this numerosity
13   requirement does not satisfy Rule 23(a)(1).” Schwartz, 183 F.R.D. at 681; see also
14   Siles v. ILGWU Nat’l Ret. Fund, 783 F.2d 923, 930 (9th Cir. 1986) (affirming denial
15   of class certification where plaintiff offered no evidence as to the number of potential
16   class members who suffered harm similar to plaintiff).
17         Although Plaintiffs allege the proposed class numbers in the thousands
18   (Compl. ¶ 80), Plaintiffs argue in their Motion papers that the number is in the
19   hundreds (Mot. 11) or “at least 20–40” potential class members (Reply 4). Plaintiffs
20   contend that numerosity is met because Xaler has “hundreds of reviews from different
21   customers” online at weedmaps.com. (Mot. 11.) To support this assertion, Plaintiffs
22   submit screenshots of seventy-eight Xaler reviews from weedmaps.com. (Decl. of
23   Alex Derval (“Derval Decl.”) ¶¶ 20–21, Ex. C (“Reviews”)), ECF Nos. 20, 23.)
24   Plaintiffs argue that hundreds of reviews mean hundreds of Xaler customers, all of
25   whom must have received text messages from Xaler. (Mot. 11.) Plaintiffs contend
26   that common sense dictates at least some of those customers must have received
27   unwanted text messages. (Mot. 11; Reply 5–6.)
28




                                                4
 1         Even accepting the authenticity of the website screenshots and assuming for the
 2   sake of argument that each review was posted by a different, valid Xaler customer, the
 3   Reviews support only that Xaler had seventy-eight customers. The Reviews do not
 4   support that any of those customers received unwanted text messages, revoked
 5   consent to receive messages, or continued to receive messages after revocation.
 6   Evidence of possible class membership is not evidence of actual numerosity. See
 7   Siles, 783 F.2d at 930 (affirming denial of certification of class consisting of plan
 8   members who were denied benefits where plaintiff presented no evidence as to how
 9   many of the 31,000 plan members were denied benefits in circumstances similar to the
10   plaintiff). “The mere fact that there are numerous [Xaler customers], standing alone,
11   is insufficient to show numerosity.” Diacakis v. Comcast Corp., No. C 11-3002 SBA,
12   2013 WL 1878921, at *5 (N.D. Cal. May 3, 2013) (concluding plaintiff failed to meet
13   numerosity requirement based on the fact that there were 649,576 subscribers, where
14   plaintiff did not offer evidence regarding the number of those subscribers who were
15   allegedly misled by defendant). Plaintiffs argue that the class definition also includes
16   non-customers, wrong numbers, and reassigned numbers, but similarly fail to offer
17   any support beyond mere speculation for the existence of potential class members
18   under these criteria. (See Reply 4–5.)
19         Although the Court need only make a “reasonable judgment” based on
20   Plaintiffs’ pleadings and supporting evidence, “[r]easonable judgments cannot be
21   made out of thin air; sufficient information to make such a judgment is a required
22   preliminary step.” Schwartz, 183 F.R.D. at 681 (citing Blackie, 524 F.2d at 901).
23   Plaintiffs have failed to provide sufficient information here and, accordingly, have
24   failed to satisfy the numerosity requirement of Rule 23(a)(1).
25         As the Court finds that Plaintiffs have failed to meet the numerosity
26   requirement, it does not address the remaining requirements for class certification.
27
28




                                                5
 1                                    V.   CONCLUSION
 2         For the foregoing reasons, the Court DENIES Plaintiffs’ Motion for Class
 3   Certification. (ECF No. 15.)
 4
 5         IT IS SO ORDERED.
 6
 7         January 28, 2020
 8
 9                                  ____________________________________
10                                           OTIS D. WRIGHT, II
                                     UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               6
